DAVIS, Commissioner.
Pursuant to RCA 1.180 we granted appeal from the judgment whereby appellee recovered of appellant $2,386.50 on two insurance policies. KRS 21.080.
We have reviewed the entire record and conclude that there is no error in the proceedings warranting reversal. Inasmuch as the issues involved present no novel questions, we refrain from an extensive treatment of them and affirm the judgment on the basis that the motion for appeal was improvidently sustained.
The judgment is affirmed.